Citation Nr: 0833698	
Decision Date: 09/05/08    Archive Date: 10/07/08

DOCKET NO.  06-24 463	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for five examinations taken in March, April, and June 
2004.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1982 to 
November 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 decision letter of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her June 2006 Form 9, the veteran requested a hearing in 
Washington, DC.  In a July 2008 letter, she was informed that 
the hearing was scheduled for September 11, 2008.  However, 
in an August 2008 letter, the veteran requested that the 
hearing in Washington, DC, be cancelled and rescheduled 
locally at the VA in Decatur, GA.  The Board has granted her 
request.  38 C.F.R. § 20.702(c)(1).  Consequently, the appeal 
is remanded to the RO in order to schedule a travel board 
hearing.

The RO should schedule the veteran for a 
hearing in accordance with applicable 
procedures.  The veteran should be 
provided with notice as to the time and 
place to report for this hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




